Case 1:19-cr-00111-TWP-DML Document 11 Filed 04/09/19 Page 1 of 1 PagelD #: 26

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT FIJI EN
for the ae 0 2° 2019

Southern District of Indiana §. CLERA 3 OFFive
VE

INDANABONS INDIANA

United States of America

 

 

ve )
) Case No.
) 5
) Z£219-cr-Q112 TWP -DML
VIONN COMPTON )
)
Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) VIONN COMPTON / ;

who is accused of an offense or violation based on 1 the following document filed with the court:

 

@ indictment 0 Superseding Indictment CG Information © Superseding Information © Complaint
© Probation Violation Petition © Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

Counts One and Two: False Statement During Purchase of a Firearm, in violation of 18 U.S.C. § 922(a)(6) and
924(a)(2).

 

és apres gs Dis Te
Op
CLERK OF, COURT, Laura Pes
) ‘ Ms ©.

4/3/19 .
Date: 7 BY.

City and state: _ Indianapolis, IN

 

 

 

 

Return
- Wee
This warrant was received on (date) Y- 3 -[ 1 , and the person was arrested on (date) / 5 [ 4
at (city and state) tp QSAaHPlsS , Fp . ae
Date: Y -9-l “>

 

C_-— Arresting officer's signature
sy
frorév 3 Sufttw Sin ATL

Printed name and title

 

 
